Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered November 10, 2004, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to concurrent terms of 4Va to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations, including its evaluation of inconsistencies in the undercover officer’s testimony.
The portion of the prosecutor’s summation that offered an explanation for certain police conduct was not unduly speculative or prejudicial. Instead, the prosecutor responded to defense arguments'by drawing a permissible inference from the evi*591dence. Defendant’s remaining challenges to the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we find no basis for reversal (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Concur— Tom, J.E, Saxe, Catterson, Moskowitz and Manzanet-Daniels, JJ.